Notice of Pre-AIA  or AIA  Status
The present application, is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
2.	Based on application data sheet filed on 08/01/2019, this application (16371984) is a Divisional of U.S. Application No. 15/385005, filed December 20, 2016, which is a Continuation of U.S. Application No. 14/703689, filed May 04, 2015, which is a Divisional of U.S. Application No. 12/879600, filed September 11, 2010, which claims the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Patent Application No.61/241709, filed September 11, 2009. However, the specification does not disclose this information.
Claims 23-42 are pending in the application.
Claims 23-35 and 38-42 are under the examination.
Claims 36 and 37 are objected.
Claim Objection (Duplicate claims)
3.	Claims 36 and 37 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 27 and 28, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 23-35 and 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claims 23 and 32 are analyzed. The claims recite methods that comprise determining a concentration of albumin (ALB) mRNA in an acellular blood sample taken from a human subject. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claim 23 sets forth performing the method for determining a concentration of albumin mRNA in an acellular blood sample a human subject via monitoring amplification data of ALB cDNA  reversed transcribed from albumin mRNA the sample using software to determine the concentration of ALB mRNA. Claim 32 sets forth performing the method for determining a concentration of albumin mRNA in an acellular blood sample a human subject via reverse-transcribing ALB mRNA from an acellular blood sample from a human subject and monitoring amplification data of ALB cDNA  reversed transcribed from albumin mRNA the sample using software to determine the concentration of ALB mRNA. The limitation of determining ALB mRNA from human 
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The element in the claim 32 in addition to the “monitoring” and “determining” is method step of “reverse-transcribing and performing”. These steps do not integrate the judicial exception because they are data gathering steps and they do not meaningfully limit the exception. (Step 2A Prong 2: No)
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or 
Therefore, claims 23 and 32 are not directed to patent eligible subject matter.
Claim 30 recites method step of “reverse-transcribing” that was well-understood, routine and conventional at the time of the invention was made as exemplified by the state of the art provided in IDS or cited in the specification as described above for claim 32 ( Step 2B: No). Therefore, claim 30 is not directed to patent eligible subject matter.
Further, claims 24-25 and 33-34 limit sample. Claims 26, 35 and 38-42 further limit human subject. Claim 27 further limits the method step of “determining”. Claim 28 further limits the concentration of ALB mRNA. Claim 29 and 31 limit the amplification. Thus, the limitations of the claims only serve to narrow the judicial exception. They do not meaningfully limit the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. 

Claim Rejections - 35 USC § 112 (Indefiniteness)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 39, which depends from claim 32, is unclear. Claim 32 recites a method of determining a concentration of ALB mRNA in an acellular blood sample taken from a human subject via reverse-transcribing quantitative real- time polymerase chain reaction. Regarding claim 39, the recitation of “wherein the human subject has no known risk of developing a liver disease” is indefinite because it is unclear “to be known” or “not to be known” regarding the risk of the disease by who.




Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 23-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (Cheung et al. Transplantation 2008; 8 5: 81–87), in view of Gion (Gion et al. HEPATOLOGY; 1998; 28: 1663-1668) and Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795).
Cheung teaches a method of detecting albumin mRNA levels in plasma samples obtained from the blood collected from human patients using real-time quantitative reverse transcription PCR technique (RT-PCR) (p 82 col 1 para 2-3). 
With regard to independent claim 23, the claim recites a method of determining a concentration of ALB mRNA in an acellular blood sample taken from a human subject that comprises monitoring amplification of ALB cDNA reverse transcribed from a 5' region of ALB mRNA from an acellular blood sample taken from a human subject using a software and determining the concentration of ALB mRNA based on the monitoring.  
Cheung teaches the method of performing amplification of ALB cDNA reverse transcribed from a ALB mRNA from plasma sample (p 82 col 1 para 2-3 and col 2) (limitation of claim 24). Cheung teaches performing RT-PCR using the ABI PRISM 7700 Sequence Detection System (Applied Biosystems), and analyzing the validity of detected plasma mRNA levels via statistical methods (p 82 col 1 para 2-3 and col 2, Figures 1-3, Tables 1-5) (limitation of claim 29) .  Cheung also teaches determining the plasma albumin mRNA using amplification plots of the PCR data (p 82 col 2 para 1). Cheung teaches the method that includes comparing plasma albumin mRNA levels among different groups of individuals (see p 82 col 1 para 2, p 83 col 1 para 1). Thus, Cheung teaches the method that covers performing detecting and monitoring amplification of ALB cDNA reverse transcribed from ALB mRNA from an acellular blood sample taken from a human subject using the sequence detection system to determine the concentration of ALB mRNA in the sample.

	Gion teaches a method of quantitation of albumin mRNA from human blood sample by reverse-transcription (RT) polymerase chain reaction (PCR) (p 1664 col 1- 2). Gion further teaches using two primers (i.e. alb 1 and alb 2) for the RT-PCR method for albumin mRNA, and the primers and primer locations used for the assay that exhibit having exon 1 and exon 2 in albumin cDNA (p 1664 Figure 1, col 2 para 1) (limitations of claims 30-31). This indicates performing the amplification of ALB cDNA reverse transcribed from a 5’ region of ALB mRNA.
Cheung, in view of Gion does not explicitly describe using a software in the monitoring step, although Cheung teaches using a sequence detection system to determine albumin mRNA levels. 
Wong teaches a method of quantifying placental mRNAs concentrations in maternal plasma by 1-step real-time reverse transcription-PCR (RT-PCR) assay (Abstract, p 1787 col 2 para 1-3, p 1788 col 2 para 1). Wong further teaches performing analysis for valid data comparison for the assay sensitivities (p 1788 col 1 para 2). Wong also teaches monitoring the amplification of genes on an ABI 7700 Sequence Detector or ABI Prism 7900 Sequence Detector (Applied Biosystems) in real-time-RT-PCR methods (p 1789 col 1). The ABI Prism 7900 Sequence Detector system used in the method of Wong and the instant invention (specification para 81 and para 120) includes the use of sequence detection 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have modified the method of Cheung, with the method of using 5’ region of albumin mRNA in performing RT-PCR, as taught by Gion and the method of performing monitoring amplification data using software of Wong. Gion teaches collecting blood in ethylenediaminetetraacetic acid (EDTA) from human patients and detecting albumin mRNA from blood mononuclear cells via RT-PCR (p 1664 col 1). Wong teaches collecting blood sample from women into EDTA-containing tubes, obtaining plasma from the sample, and detecting mRNA of genes from plasma (p 1787 col 2). The teachings of Cheung encompass the method of monitoring the amplification of ALB cDNA and using a Sequence Detection System. Wong also teaches the method of analyzing amplification data using a particular Sequence Detection System incorporated with its corresponding software, as discussed above. Thus, it would have been obvious to have combined the method of using ALB mRNA in the amplification, 5’ region in particular, as taught by Gion and the method of monitoring amplification data using software by Wong, to obtain the method that can predict the 5’ albumin mRNA levels from acellular blood samples in assessing prognosis and diagnosis of hepatic disease or other clinical uses.  
Claim 25 recites “wherein the acellular blood sample is serum”. Cheung teaches the method of determining albumin mRNA from plasma sample, as described. Both serum and plasma are obtained from the blood and the methods of obtaining serum and plasma were well known in the art at the time of the invention was made. Serum is the liquid portion of the blood without cells and clotting factors, therefore, should contain proteins and other molecules that represent the whole body system [see page 3 of Tuck et al. Proteome Res; 2009 January ; 8(1): 113–117]. Cheung teaches the method of obtaining plasma with the use of EDTA in the blood collection tube. It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have included the method of determining albumin mRNA from serum, in the method of Cheung. In addition, Cheung teaches using serum samples taken from the blood of the patients. For example, detecting alpha-fetoprotein (AFP) level using serum samples from taken from blood of the patients (p 82 col 1 para 1). This indicates the capability in performing the assay using either plasma or serum sample obtained from blood of the patients. Thus, it would have been obvious to perform the method of determining albumin mRNA using serum sample taken from human blood. 
Regarding claim 27, the claim recites that the determining the concentration comprises comparing data from the monitoring to a calibration curve.  Cheung teaches analyzing the relative amount of plasma RNA after normalization with calibrator (p 82 col 2 para 1). Furthermore, Wong teaches the method that comprises generating calibration curves using DNA calibrators to 
Regarding claim 28, Cheung teaches determining plasma albumin mRNA level of the patients at different cutoff value to predict the accuracy of post-transplant HCC recurrence (p 83 Table 1-2, Figures 1-3) and using ABI PRISM 7700 Sequence Detection System in performing real-time quantitative RT-PCR (p 82 col 1 para 3). Gion also teaches observing various albumin mRNA levels in blood samples of HCC patients and presenting data using “transcripts/µg RNA” (Figures 2, 4-7). Cheung, in view of Gion does not particularly teach the method of presenting the concentration data in “a number of copies of ALB mRNA per milliliter of acellular blood sample”.  Wong teaches the method that comprises presenting the concentration data as “plasma mRNA concentration (copies/mL)” (see Figure 4). It is obvious to be able to present the data obtained from real-time quantitative RT-PCR via SDS using plasma mRNA concentration as a number of copies of mRNA per milliliter of acellular blood sample as taught by Wong. Thus, it would have been obvious to have included the method of Wong in the method of determining and analyzing real-time quantitative RT-PCR via SDS by Cheung, in view of Gion, in order to have an additional quantitative approach in the method.



s 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (Cheung et al. Transplantation 2008; 8 5: 81–87), in view of Gion (Gion et al. HEPATOLOGY; 1998; 28: 1663-1668) and Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as applied to claims 23-25, 27-31, further in view of Bastidas-Ramirez ( Bastidas-Ramirez et al. Hepatology Research; 2002;24: 265-274).
The teachings of Cheung in view of Gion and Wong for claim 23, as described above, are fulling incorporated here. 
Regarding claim 26, which depends from the claim 23, Cheung in view of Gion and Wong, does not teach the method that the human subject has normal alanine aminotransferase (ALT) test results.  
Bastidas-Ramirez teaches a method of determining serum albumin and ALT and plasma albumin mRNA in cirrhotic patients and control normal volunteers (abstract, p 266 col 2 para 3-4, p 267 col 1-2, table 1-2, Figure 2). Bastidas-Ramirez further teaches observing ALT level in the patents that exhibit normal ALT level (see Table 1 below). The specification discloses that the normal range of ALT levels in the blood is between 5 IU/L to 60 IU/L (International Units per Liter) (para 30). 

    PNG
    media_image1.png
    309
    834
    media_image1.png
    Greyscale


.

11.	Claims 32-34 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (Cheung et al. Transplantation 2008; 8 5: 81–87), in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795).
Cheung teaches a method of detecting albumin mRNA levels in plasma samples obtained from the blood collected from human patients using real-time quantitative reverse transcription PCR technique (RT-PCR) (p 82 col 1 para 2-3). 
With regard to independent claim 32, in one assay method, Cheung teaches the method of performing reverse-transcribing ALB from human plasma sample for amplification of ALB and performing the quantitative real-time RT-claim 33), as previously described (p 82 col 1 para 2-3 and col 2). 
With regard to “monitoring and determining” method steps, Cheung teaches performing RT-PCR using the ABI PRISM 7700 Sequence Detection System (SDS) (Applied Biosystems), and analyzing the validity of detected plasma mRNA levels via statistical methods (p 82 col 1 para 2-3 and col 2, Figures 1-3, Tables 1-5).  Cheung also teaches determining the plasma albumin mRNA using amplification plots of the PCR data (p 82 col 2 para 1). Cheung teaches the method that includes comparing plasma albumin mRNA levels among different groups of individuals (see p 82 col 1 para 2, p 83 col 1 para 1). Thus, Cheung teaches the method that covers performing detecting and monitoring amplification of ALB cDNA reverse transcribed from ALB mRNA from an acellular blood sample taken from a human subject using the sequence detection system to determine the concentration of ALB mRNA in the sample.
With regard to claim 32, Cheung does not explicitly describe using a software in the monitoring step, although Cheung teaches using a sequence detection system to determine albumin mRNA levels. 
Wong teaches the method comprising monitoring the amplification of genes using software, as previously described. The teachings of Wong, as described for claim 23, are fully incorporated here.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have substitute using ABI Prism 7900 Sequence Detector and its software in the method of Cheung 
Claim 34 recites “wherein the acellular blood sample is serum”. Cheung teaches the method of determining albumin mRNA from plasma sample, as described. Both serum and plasma are obtained from the blood, and the methods of obtaining serum and plasma were well known in the art at the time of the invention was made. Serum is the liquid portion of the blood without cells and clotting factors, therefore, should contain proteins and other molecules that represent the whole body system (see page 3 of Tuck et al. Proteome Res; 2009 January; 8(1): 113–117). Cheung teaches the method of obtaining plasma with the use of EDTA in the blood collection tubes.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have included the method of determining albumin mRNA from serum, in the method of Cheung in view of Wong. In addition, Cheung teaches using serum samples taken from the blood of the patients. For example, detecting alpha-fetoprotein (AFP) level using serum samples from taken from blood of the patients (p 82 col 1 para 1). This indicates the capability in performing the assay using either plasma or serum sample obtained from blood of the patients. Thus, it would have been obvious to perform 
With regard to claim 40, Cheung teaches collecting the sample from the patients who underwent liver transplantation (p 81 col 1 para 2, Table 1).
With regard to claim 41, which depends from claim 40, Cheung teaches that patients who were  hepatocellular carcinoma (HCC) recurrence-free and had a follow-up period of less than two years were not included in the study, and performing regular surveillance for HCC recurrence (p 82 col 1 para 1, Table 1). This is considered the subjects shows no symptoms of liver abnormality.
With regard to claim 42, which depends from claim 40, Cheung teaches collecting the sample from non-hepatocellular carcinoma cirrhotic transplant patients (p 82 col 2 para 2). 

12.	Claims 35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (Cheung et al. Transplantation 2008; 8 5: 81–87), in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as applied to claims 32-34 and 40-42, further in view of Bastidas-Ramirez ( Bastidas-Ramirez et al. Hepatology Research; 2002;24: 265-274).
The teachings of Cheung in view of Wong for claim 32, as described above, are fulling incorporated here. 
Regarding claim 35, which depends from the claim 32, Cheung in view of Wong, does not teach the method that the human subject has normal alanine aminotransferase (ALT) test results.  


    PNG
    media_image2.png
    171
    599
    media_image2.png
    Greyscale

Thus, Bastidas-Ramirez teaches the method of assessing plasma albumin mRNA in patients with liver cirrhosis and healthy controls including liver function tests (e.g. ALT test). The teachings of Bastidas-Ramirez encompass performing the method in the human subject has no indication of a liver disease based on the observation of normal ALT levels in some subjects (limitation of claim 38). ALT test is performed to determine liver function, thus, the subject having normal ALT test result encompasses the human subject has no indication of a liver disease (limitation of claim 38). Furthermore, normal ALT level can indicate the subject has no known risk of developing a liver disease (limitation of claim 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have included measuring ALT level and human subject that has normal ALT test result, as taught by Bastidas-Ramirez, in the method of Cheung in view of Wong. Bastidas-Ramirez 
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	This application a Divisional of U.S. Application No. 15/385005, filed December 20, 2016, which is a Continuation of U.S. Application No. 14/703689, filed May 04, 2015, which is a Divisional of U.S. Application No. 12/879600, filed September 11, 2010, which claims the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Patent Application No.61/241709, filed September 11, 2009. 
A Double patenting rejection is applied under MPEP 804.01 (A) over the claims of the issued patents above [see MPEP 804.01 (A) below].

    PNG
    media_image3.png
    83
    1557
    media_image3.png
    Greyscale



Double Patenting (over the claims of US. Patent No. US 9,051,614 B2)
14.	 Claims 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of ‘614 (U.S. Patent No. US 9,051,614 B2) in view of Gion (Gion et al. HEPATOLOGY; 1998; 28: 1663-1668) and Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795).
	With regard to instant claim 23, claim 1 of issued patent ‘614 teaches a method of detecting the concentration of albumin mRNA in an acellular blood sample taken from a human subject via performing a reverse transcriptase-polymerase chain reaction (RT-PCR)  (limitation of instant claim 29) and comparing the concentration of albumin mRNA with a standard control to detect fatty liver. Thus, the claim teaches the method that covers performing detecting and monitoring amplification of ALB cDNA reverse transcribed from ALB mRNA from an acellular blood sample taken from a human subject to determine the concentration of ALB mRNA in the sample.
Claims 3 and 4 of ‘614 teach the limitations of instant claims 24 and 25, respectively, regarding the recitation of “wherein the acellular blood sample is plasma or serum”. Claims 2 of ‘614 teaches the limitation of instant claim 26 regarding the recitation of “wherein the human subject has normal alanine aminotransferase (ALT) test results”. 
The claims of ‘614 do not teach the method that includes amplification of ALB cDNA is reverse transcribed from a 5’ region of ALB mRNA, in particular, and does not explicitly describe using a software in the monitoring step. 

	Gion teaches a method of quantitation of albumin mRNA from human blood sample by reverse-transcription polymerase chain reaction (RT-PCR) (p 1664 col 1- 2). Gion further teaches using two primers (i.e. alb 1 and alb 2) for the RT-PCR method for albumin mRNA, and the primers and primer locations used for the assay that exhibit having exon 1 and exon 2 in albumin cDNA (p 1664 Figure 1, col 2 para 1) (limitations of claims 30-31). This indicates performing the amplification of ALB cDNA reverse transcribed from a 5’ region of ALB mRNA.
Wong teaches a method of quantifying placental mRNAs concentrations in maternal plasma by 1-step real-time reverse transcription-PCR (RT-PCR) assay (Abstract, p 1787 col 2 para 1-3, p 1788 col 2 para 1). Wong further teaches performing analysis for valid data comparison for the assay sensitivities (p 1788 col 1 para 2). Wong also teaches monitoring the amplification of genes on an ABI 7700 Sequence Detector or ABI Prism 7900 Sequence Detector (Applied Biosystems) in real-time-RT-PCR methods (p 1789 col 1). The ABI Prism 7900 Sequence Detector system used in the method of Wong and the instant invention (specification para 81 and para 120) includes the use of sequence detection system software (see page 17, 22, 30, 42, 96, User Guide ABI7900HT. User Guide of ABI PRISM 7900HT Sequence Detection System. Printed in the USA; December 2001: p 1-248). Furthermore, Wong teaches the method that comprises generating calibration curves using DNA calibrators to perform claim 27).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have modified the method of claims 1-4 and 6 of ‘614, with the method of using 5’ region of albumin mRNA in performing RT-PCR, as taught by Gion and the method of performing monitoring amplification data using software of Wong. Gion teaches collecting blood in ethylenediaminetetraacetic acid (EDTA) from human patients and detecting albumin mRNA from blood mononuclear cells via RT-PCR (p 1664 col 1). Wong teaches collecting blood sample from women into EDTA-containing tubes, obtaining plasma from the sample, and detecting mRNA of genes from plasma (p 1787 col 2). Wong further teaches the method of analyzing amplification data using a particular Sequence Detection System incorporated with its corresponding software, as discussed above. In addition, the teachings of the claims of ‘614 encompass the method of monitoring the amplification of ALB cDNA. Thus, it would have been obvious to have combined the method of using ALB mRNA in the amplification, 5’ region in particular, as taught by Gion and the method of monitoring amplification data using software by Wong, in the method of ‘614 to obtain the method that can predict the 5’ albumin mRNA levels from acellular blood samples in assessing prognosis and diagnosis of hepatic disease or other clinical uses.  
Regarding instant claim 28, the claims of ‘614 do not particularly teach the method of presenting the concentration data in “a number of copies of ALB 

15.	 Claims 32-35, 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of ‘614 (U.S. Patent No. US 9,051,614 B2) in view Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795).
With regard to instant claim 32, claim 1 of issued patent ‘614 teaches a method of detecting the concentration of albumin mRNA in an acellular blood sample taken from a human subject via performing a reverse transcriptase-polymerase chain reaction (RT-PCR)  and comparing the concentration of albumin mRNA with a standard control to detect fatty liver. Thus, the claim teaches the method that covers performing detecting and monitoring amplification of ALB cDNA reverse transcribed from ALB mRNA from an acellular blood sample taken from a human subject to determine the concentration of ALB mRNA in the sample. Claim 1 of ‘614 also teaches determining the concentration of albumin mRNA in an acellular blood sample taken from a human subject who has no indication of a liver disease (the limitation of instant claim 38).
claims 33 and 34, respectively, regarding the recitation of “wherein the acellular blood sample is plasma or serum”. Claims 2 of ‘614 teaches the limitation of instant claim 35 regarding the recitation of “wherein the human subject has normal alanine aminotransferase (ALT) test results”.
With regard to instant claim 39, claims 1-2 of ‘614 teaches that the subject has no indication of liver disease and normal ALT test results. Thus, this encompasses the human subject has no known risk of developing a liver disease.
With regard to instant claim 32, the claims of ‘614 do not explicitly describe using a software in the monitoring step. 
Wong teaches the method comprising monitoring the amplification of genes using software, as previously described (see paragraph 14). The teachings of Wong, as described previously above, are fully incorporated here.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have modified the method of the claims 1-4 and 6 of ‘614, with the method of monitoring via software, as taught by Wong. Wong teaches monitoring the amplification of genes on an ABI 7700 Sequence Detector or ABI Prism 7900 Sequence Detector (Applied Biosystems) in real-time-RT-PCR methods (p 1789 col 1). The ABI Prism 7900 Sequence Detector is incorporated with its corresponding software, as discussed above and disclosed in the specification. The claims of ‘614 teach performing real time RT-PCR and monitoring the data by comparing and detecting the 
16.	 Claims 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of ‘614 (U.S. Patent No. US 9,051,614 B2) in view Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as applied to claims 32-35, 38-39 above, further in view of Cheung (Cheung et al. Transplantation 2008; 8 5: 81–87).
	With regard to instant claims 40-42, which depends from the instant claim 32, further limit human subject. 
The claims of ‘614 in view of Wong do not teach the limitations of instant claims 40-42.
The teachings of claims 1-4 and 6 of ‘614 in view of Wong and the teachings of Cheung for instant claim 32 as previously described in this office action (see paragraph 10) , are fully incorporated here.
With regard to instant claim 40, which depends from instant claim 32, Cheung teaches collecting the sample from the patients who underwent liver transplantation (p 81 col 1 para 2, Table 1).
claim 41, which depends from instant claim 40, Cheung teaches that patients who were  hepatocellular carcinoma (HCC) recurrence-free and had a follow-up period of less than two years were not included in the study, and performing regular surveillance for HCC recurrence (p 82 col 1 para 1, Table 1). This is considered the subjects shows no symptoms of liver abnormality.
With regard to instant claim 42, which depends from instant claim 40, Cheung teaches collecting the sample from non-hepatocellular carcinoma cirrhotic transplant patients (p 82 col 2 para 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have combined the method of Cheung in detecting plasma albumin mRNA in specific human subjects who has received liver transplant, with the method of claims 1-4 and 6 of ‘614, in view of Wong. The claims of ‘614 teaches detecting albumin mRNA concentration to determine fatty liver. Thus, it is obvious to combine the method Cheung in the method of claims 1-4 and 6 of ‘614, in order to perform the method when liver transplantation and the follow-up assessment of the disease are required in the patients. 
Double Patenting (over US. Patent No. US 9,556,490 B2)
17.	Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-6, 8, and 12-13 of ‘490 (U.S. Patent No. US 9,556,490 B2), in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795).
claim 23, claims 1, 4-5, 6, 8 and  12-13 of issued patent ‘490 teach a method of detecting the concentration of albumin mRNA in an acellular blood sample taken from a human subject (e.g. plasma or serum) including amplifying a 5’ region of the albumin mRNA (limitations of instant claims 24-25, and 30). The claims of ‘490 further teach performing a reverse transcriptase (RT), real-time quantitative polymerase chain reaction (PCR) (limitation of instant claim 29) and comparing the concentration of albumin mRNA with a standard control in monitoring a post-liver transplant patient. Thus, the claims teach the method that covers performing detecting and monitoring amplification of ALB cDNA reverse transcribed from ALB mRNA from an acellular blood sample taken from a human subject to determine the concentration of ALB mRNA in the sample.
Claims 2 of ‘490 teaches the limitation of instant claim 26 regarding the recitation of “wherein the human subject has normal alanine aminotransferase (ALT) test results”. 
The claims of ‘490 do not explicitly describe using a software in the monitoring step. 
Regarding instant claims 23, and 27-28, the teachings of Wong, as applied to instant claims 23, and 27-28, as previously described above (see paragraph 14), are fully incorporated here. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have combined the method of performing monitoring amplification data using software of Wong, with the method of claims 1-2,4-6, 8, and 12-13 of ‘490. Wong teaches detecting mRNA of genes from plasma samples obtained from human blood (p 1787 col 2). 
18.	Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-6, 8, and 12-13 of ‘490 (U.S. Patent No. US 9,556,490 B2), in view of in Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as applied to instant claims 23-30 above, further in view of Gion (Gion et al. HEPATOLOGY; 1998; 28: 1663-1668).
The teachings of claims 1-2, 4-6, 8, and 12-13 of ‘490 in view of Wong for instant claim 23, as previously described above, are fully incorporated here.
Regarding instant claim 31, which depends from instant claim 23, claims 1-2,4-6, 8, and 12-13 of ‘490 in view of Wong do not explicitly teach 5’ region of the albumin mRNA comprises exon 1 or exon 2 of the albumin. 
	 	Gion teaches the method of determining 5’ region of the albumin mRNA comprises exon 1 or exon 2 of the albumin, as previously described in this office action above (see paragraph 14). 

19.	Claims 32-35 and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-6, 8, and 10-13 of ‘490 (U.S. Patent No. US 9,556,490 B2), in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795).
	 With regard to instant claim 32, claims 1, 4-5, 6, 8 and  10-13 of issued patent ‘490 teach a method of detecting the concentration of albumin mRNA in an acellular blood sample taken from a human subject (e.g. plasma or serum) including amplifying a 5’ region of the albumin mRNA (limitations of instant claims 33-34). The claims of ‘490 further teach performing a one-step assay of a reverse transcriptase (RT), real-time quantitative polymerase chain reaction (PCR) and comparing the concentration of albumin mRNA with a standard control in monitoring a post-liver transplant patient. Thus, the claims teach the method that covers performing detecting and monitoring amplification of ALB 
Furthermore, claims 1 and 10-11 of ‘490 teach performing the assay to detect an increased risk of post-transplant liver complication in the patients and repeating the assay at later time, and “wherein the post-transplant liver complication is not recurring HCC” (limitation of instant claim 40). This is considered encompassing the human subject who shows no symptom of liver abnormality and has not previously suffered from HCC because follow-up assays can include the subjects who have no symptoms of liver abnormality and received liver transplant due to other liver diseases (limitations of instant claims 41-42, which depend from instant claim 40).
Claims 2 of ‘490 teaches the limitation of instant claim 35 regarding the recitation of “wherein the human subject has normal alanine aminotransferase (ALT) test results”. ALT test is performed to determine liver function, as previously described. Thus, the subject having normal ALT test result encompasses the human subject has no indication of a liver disease (limitation of claim 38). Furthermore, normal ALT level can indicate the subject who has no known risk of developing a liver disease (limitation of claim 39).
The claims of ‘490 do not teach using a software in the monitoring method step. 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have combined the method of performing monitoring amplification data using software of Wong, with the method of claims 1-2,4-6, 8, and 10-13 of ‘490. Wong teaches detecting mRNA of genes from plasma samples obtained from human blood (p 1787 col 2). Wong further teaches the method of analyzing amplification data using a particular Sequence Detection System incorporated with its corresponding software, as discussed above. In addition, the teachings of the claims of ‘490 encompass the method of monitoring the amplification of ALB cDNA. Thus, it would have been obvious to have combined the method of monitoring amplification data using software by Wong, in the method of the claims of ‘490 to obtain the method that can predict the 5’ albumin mRNA levels from acellular blood samples in assessing prognosis and diagnosis of hepatic disease or other clinical uses.  
Double Patenting (over claims of US. Patent No. US 10, 273, 543 B2)
20.	 Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, 12 and 16-18 of ‘543 (US. Patent No. US 10, 273, 543 B2), in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795). 
claim 23, claims 1-2, 9-10, 12 and 16-18 of issued patent ‘543 teach a method of detecting the concentration of albumin mRNA in an acellular blood sample taken from a human subject (e.g. plasma or serum) including amplifying a 5’ region of the albumin mRNA (limitations of instant claims 24-25, and 30). The claims of ‘543 further teach performing a reverse transcriptase (RT), real-time quantitative polymerase chain reaction (PCR) (limitation of instant claim 29) and identifying a presence or absence of cirrhosis or hepatitis based on the detected amount of albumin mRNA. Thus, the claims teach the method that covers performing detecting and monitoring amplification of ALB cDNA reverse transcribed from ALB mRNA from an acellular blood sample taken from a human subject to determine the concentration of ALB mRNA in the sample.
Claims 2 of ‘543 teaches the limitation of instant claim 26 regarding the recitation of “wherein the human subject has normal alanine aminotransferase (ALT) test results”. 
The claims of ‘543 do not explicitly describe using a software in the monitoring step. 
Regarding instant claims 23, and 27-28, the teachings of Wong, as applied to instant claims 23, and 27-28, as previously described above (see paragraph 14), are fully incorporated here.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have combined the method of performing monitoring amplification data using software of Wong, with the method of claims 1-2, 9-10, 12 and 16-18 of ‘543. Wong teaches detecting mRNA of genes from plasma samples obtained from human blood (p 1787 col 2). Wong further teaches the 
21.	Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, 12 and 16-18 of ‘543 (US. Patent No. US 10, 273, 543 B2), in view of in Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as applied to instant claims 23-30 above, further in view of Gion (Gion et al. HEPATOLOGY; 1998; 28: 1663-1668).
The teachings of claims 1-2, 9-10, 12 and 16-18 of ‘543 in view of Wong for instant claim 23, as previously described above, are fully incorporated here.
Regarding instant claim 31, which depends from instant claim 23, claims 1-2, 9-10, 12 and 16-18 of ‘543 (US. Patent No. US 10, 273, 543 B2) in view of Wong do not explicitly teach 5’ region of the albumin mRNA comprises exon 1 or exon 2 of the albumin. 
Gion teaches the method of determining 5’ region of the albumin mRNA comprises exon 1 or exon 2 of the albumin, as previously described in this office action above (see paragraph 14). 


22.	 Claims 32-35 and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, 12 and 16-18 of ‘543 (US. Patent No. US 10, 273, 543 B2), in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795). 
With regard to instant claim 32, claims 1-2, 9-10, 12 and 16-18 of issued patent ‘543 teach a method of detecting the concentration of albumin mRNA in an acellular blood sample taken from a human subject (e.g. plasma or serum) including amplifying a 5’ region of the albumin mRNA (limitations of instant claims 33-34). The claims of ‘543 further teach performing a reverse transcriptase (RT), real-time quantitative polymerase chain reaction (PCR) and identifying a presence or absence of cirrhosis or hepatitis based on the detected amount of albumin mRNA. Thus, the claims teach the method that covers performing detecting and monitoring amplification of ALB cDNA reverse 
Claims 2 of ‘543 teaches the limitation of instant claim 35 regarding the recitation of “wherein the human subject has normal alanine aminotransferase (ALT) test results”. ALT test is performed to determine liver function, as previously described. Thus, the subject having normal ALT test result encompasses the human subject has no indication of a liver disease (limitation of claim 38). Furthermore, normal ALT level can indicate the subject who has no known risk of developing a liver disease (limitation of claim 39).
The claims of ‘543 do not explicitly describe using a software in the monitoring step. 
Wong teaches the method comprising monitoring the amplification of genes using software, as previously described (see paragraph 14). The teachings of Wong, as described previously above, are fully incorporated here.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have combined the method of performing monitoring amplification data using software of Wong, with the method of claims 1-2, 9-10, 12 and 16-18 of ‘543. Wong teaches detecting mRNA of genes from plasma samples obtained from human blood (p 1787 col 2). Wong further teaches the method of analyzing amplification data using a particular Sequence Detection System incorporated with its corresponding software, as discussed above. In addition, the teachings of the claims of ‘543 encompass the method of monitoring the amplification of ALB cDNA. Thus, it would have been obvious to have combined the method of 
23.	 Claims 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, 12 and 16-18 of ‘543 (US. Patent No. US 10, 273, 543 B2), in view of Wong (Wong et al. Clinical Chemistry; 2005; 51;10: 1786-1795), as applied to instant claims 32-35 and 38-39 above, further in view of Cheung 
(Cheung et al. Transplantation 2008; 8 5: 81–87).
	With regard to instant claims 40-42, which depends from the instant claim 32, further limit human subject. 
The claims of ‘543 in view of Wong do not teach the limitations of instant claims 40-42.
The teachings of claims 1-2, 9-10, 12 and 16-18 of ‘543 in view of Wong and the teachings of Cheung for instant claim 32 as previously described in this office action, are fully incorporated here.
With regard to instant claim 40, which depends from instant claim 32, Cheung teaches collecting the sample from the patients who underwent liver transplantation (p 81 col 1 para 2, Table 1).
With regard to instant claim 41, which depends from instant claim 40, Cheung teaches that patients who were  hepatocellular carcinoma (HCC) recurrence-free and had a follow-up period of less than two years were not included in the study, and performing regular surveillance for HCC recurrence (p 
With regard to instant claim 42, which depends from instant claim 40, Cheung teaches collecting the sample from non-hepatocellular carcinoma cirrhotic transplant patients (p 82 col 2 para 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made to have combined the method of Cheung in detecting plasma albumin mRNA in specific human subjects who has received liver transplant, with the method of claims 1-2, 9-10, 12 and 16-18 of ‘543 in view of Wong. The claims of ‘543 teach detecting albumin mRNA concentration to identify a presence or absence of liver cirrhosis or hepatitis. Thus, it is obvious to combine the method Cheung in the method of, claims of 1-2, 9-10, 12 and 16-18 of ‘543, in order to perform the method when liver transplantation and the follow-up assessment of the disease are required in the patients. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634